NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 29, 2021
                                  Decided June 30, 2021

                                          Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-1120

UNITED STATES OF AMERICA,                    Appeal from the United States District
     Plaintiff-Appellee,                     Court for the Southern District of Illinois.

       v.                                    No. 3:20-CR-30031-SMY-1

MATTHEW L. RICHARDSON,                       Staci M. Yandle,
    Defendant-Appellant.                     Judge.

                                        ORDER

       Stipulating to a prior felony conviction, Matthew Richardson pleaded guilty to
two counts of possessing a firearm as a felon. See 18 U.S.C. § 922(g)(1). The plea came
after he sold a shotgun and methamphetamines to an informant, a search of his home
uncovered a revolver with the serial number filed off, and Richardson admitted to
selling meth and two other guns, connecting himself to a total of four guns. The court
sentenced him to a within-guidelines prison term of 87 months and 3 years’ supervised
release. Richardson appeals, but his counsel, appointed by the district court, asserts that
the appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744
(1967). Counsel’s brief explains the nature of the case and addresses potential issues that
an appeal of this kind would be expected to involve. Because his analysis appears
No. 21-1120                                                                           Page 2

thorough, and Richardson has not responded, see CIR. R. 51(b), we limit our review to
the subjects counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       In his brief, counsel states that he consulted with Richardson and confirms that
Richardson does not wish to withdraw his guilty plea, so counsel properly omits
discussion of any arguments related to the plea’s validity. See United States v. Konczak,
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir.
2002).

        Counsel first considers whether Richardson could raise any non-frivolous
challenge to the calculation of his guideline range. We agree with counsel that he could
not. The court correctly grouped Richardson’s two closely related counts under U.S.S.G.
§ 3D1.2(d), and properly calculated a base offense level of 20. See U.S.S.G.
§ 2K2.1(a)(4)(B). It imposed three enhancements: committing offenses involving three to
seven firearms, § 2K2.1(b)(1)(A) (two levels), possessing a firearm with an obliterated
serial number, § 2K2.1(b)(4)(B) (four levels), and possessing a firearm in connection
with another felony (selling meth), § 2K2.1(b)(6)(B) (four levels). The judge explained
the proposed enhancements at Richardson’s sentencing hearing. His counsel declined
when the judge asked if he objected to the enhancements, thereby waiving any
challenge on appeal. See United States v. Greene, 970 F.3d 831, 833 (7th Cir. 2020).
Regardless, a challenge would be fruitless because Richardson admitted to the conduct
underlying the enhancements and never challenged those admissions. The court
reduced the offense level by three, to 27, for acceptance of responsibility; combined with
the uncontested criminal-history category of III (which included convictions for
unlawful driving and drug possession), this yielded a recommended range of 87 to 108
months in prison.

       Counsel next rightly concludes that a challenge to the substantive reasonableness
of Richardson’s sentence would be pointless. Richardson’s within-guidelines prison
term of 87 months is presumptively reasonable. See United States v. Clay, 943 F.3d 805,
809 (7th Cir. 2019) (citing United States v. Taylor, 907 F.3d 1046, 1051 (7th Cir. 2018)). The
presumption would hold here because the district court properly weighed the
sentencing factors under 18 U.S.C. § 3553(a). See United States v. Lockwood, 840 F.3d 896,
903 (7th Cir. 2016) (citing United States v. McIntyre, 531 F.3d 481, 483 (7th Cir. 2008)).
Richardson advanced three mitigating arguments: (1) the guidelines range
overestimates the seriousness of his criminal history; (2) because he had never been to
prison, a lower sentence would suffice to deter misconduct; and (3) he was highly
cooperative. The court considered each argument, but permissibly found them
No. 21-1120                                                                       Page 3

“outweighed . . . by the seriousness of [the] crimes” because, it observed, selling drugs
and guns together is particularly dangerous. It reasonably added that, although
Richardson sought leniency based on his lack of prior prison time and his cooperation, a
serious offense, even when committed by a first-time offender who cooperates, can still
justify substantial punishment. Finally, the court noted that, even if it did not consider
the two least serious of Richardson’s three prior convictions, his prison term would still
fall within the guidelines range of 78 to 97 months, further confirming its
reasonableness.

      Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.